Vinje, J.
The order is an appealable one. Sec. 3069, Stats. 1919; Vilter Mfg. Co. v. Humphrey, 132 Wis. 587, 112 N. W. 1095. It is not an order under sec. 3043, Stats. 1919, from which a writ of error, lies, hence its validity should have been tested by appeal and not by a writ of error. The writ gives us no jurisdiction and must therefore be quashed. Ogden v. State, 162 Wis. 500, 156 N. W. 476.
Since ch. 16, Laws 1920 (Special Session), is unconstitutional (see State ex rel. Milwaukee S. & I. Co. v. Railroad Comm., decided herewith (ante, p. 458, 183 N. W. 687), it follows that all proceedings under it are void, and the circuit court should reverse its order and discharge the defendant.
By the Court. — Writ quashed.